--------------------------------------------------------------------------------

Exhibit 10.7

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 6, 2019
(the “Effective Date”) by and between Lori Taylor (the “Executive”) and Better
Choice Company, Inc. (together with any of its Affiliates (as defined in Section
3(a) below) as may employ the Executive from time to time, the “Company”).


WHEREAS, the Company desires to employ the Executive upon the terms and
conditions set forth herein;


WHEREAS, the Executive desires to be employed by the Company upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and certain other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.           Representations and Warranties. The Executive hereby represents and
warrants to the Company that the Executive (i) is not subject to any
non-solicitation or non-competition agreement affecting the Executive’s
employment with the Company, (ii) is not subject to any confidentiality or
nonuse/nondisclosure agreement affecting the Executive’s employment with the
Company, and (iii) will bring to the Company no trade secrets, confidential
business information, documents, or other personal property of a prior employer.


2.           Term of Employment.


(a)          Term. The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company, for a period of two years commencing
as of the Effective Date (such period, as it may be extended or renewed, the
“Term”), unless sooner terminated in accordance with the provisions of Section
6. The Term shall be automatically renewed for successive two year terms unless
notice of non-renewal is given by either party at least 30 days before the end
of the Term.


(b)          Continuing Effect. Notwithstanding any termination of this
Agreement, at the end of the Term or otherwise, the provisions of Sections 6(e),
7, 8, 9, 10, 12 15, 16, 18, and 21 shall remain in full force and effect and the
provisions of Section 9 shall be binding upon the legal representatives,
successors and assigns of the Executive.


3.           Duties.


(a)          General Duties. The Executive shall serve as the Co-Chief Executive
Officer of the Company, with customary responsibilities, duties (the “Duties”)
and authority as may from time to time be assigned to the Executive by the
Company’s Board of Directors (the “Board”) and consistent with those duties
normally performed by a Chief Executive Officer, which duties may include
services for majority owned subsidiaries and affiliates of the Company (the
“Affiliates”). The Executive shall report to the Board. The Executive shall, if
requested by the Board, also serve as an officer or director of any Affiliate
for no additional compensation. The Executive agrees to observe and comply with
the Company’s written rules and policies as adopted by the Company from time to
time.
 

--------------------------------------------------------------------------------




(b)          Devotion of Time. Subject to the last sentence of this Section
3(b), the Executive shall devote the Executive’s full business time, skill,
energy and attention to the business and affairs of the Company and its
Affiliates as are necessary to perform the Executive’s Duties pursuant to this
Agreement. The Executive shall not enter the employ of or serve as a consultant
to, or in any way perform any professional services with or without compensation
to, any other persons, business, or organization, without the prior consent of
the Board. Notwithstanding the above, the Executive shall be permitted to devote
a limited amount of the Executive’s time to any not-for-profit charity or civic
group, provided that such activities do not interfere with, or otherwise create
a conflict with, the Executive’s performance of the Executive’s Duties as
provided hereunder.


(c)          Location of Office. The Executive’s principal business office shall
be in Milford, Ohio (the “Principal Office”). However, the Executive’s Duties
shall include all business travel necessary for the performance of the
Executive’s Duties.


(d)          Adherence to Inside Information Policies. The Executive
acknowledges that the Company is publicly-held and, as a result, has implemented
inside information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.


4.           Compensation and Expenses.


(a)          Base Salary. For the services of the Executive to be rendered under
this Agreement, the Company shall pay the Executive an annual salary of $300,000
(the “Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations payable in accordance with the Company’s
customary payroll practices. The Executive’s Base Salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the Base Salary during the Term.


(b)          Signing Bonus. The Executive shall be paid a “signing bonus” of USD
$155,000 on May 6, 2019, less such deductions as shall be required to be
withheld by applicable law and regulations.


(c)          Target Bonus. For each fiscal year of the Company during the Term,
the Executive shall have the opportunity to earn a bonus in accordance with the
terms and conditions set forth on Exhibit A hereto (an “Annual Bonus”). Any such
Annual Bonus shall be payable on, or at such date as is determined by the Board
within 120 days following, the last day of the fiscal year with respect to which
it relates. Except as provided in Section 6, notwithstanding any other provision
of this Section 4(c) or Exhibit A hereto, no Annual Bonus shall be payable with
respect to any fiscal year unless the Executive remains continuously employed
with the Company during the period beginning on the Effective Date and ending on
the last day of the fiscal year to which the Annual Bonus relates.
 
2

--------------------------------------------------------------------------------




(d)          Equity Compensation. In consideration of the Executive entering
into this Agreement and as an inducement to join the Company, on, or as soon as
reasonably practicable following, the Effective Date, the Company shall grant to
the Executive certain equity compensation rights and awards set forth on Exhibit
B hereto (which, together with any other awards granted under this Plan
hereafter, the “Equity Awards”) pursuant to the Better Choice Company, Inc. 2019
Incentive Award Plan (the “Plan”). The Equity Awards shall be subject to the
terms and conditions of the Plan, or any successor plan thereto, which may be
modified or revoked at any time in the sole discretion of the Company subject to
then outstanding rights thereunder, and applicable award agreements thereunder.


(e)          Expenses. In addition to any compensation received pursuant to this
Section 4, the Company will reimburse or advance funds to the Executive for all
reasonable documented travel (including travel expenses incurred by the
Executive related to the Executive’s travel to the Company’s other offices),
entertainment and other business expenses incurred in connection with the
performance of the Executive’s Duties under this Agreement, provided that the
Executive properly provides a written accounting of such expenses to the Company
in accordance with the Company’s practices. Such reimbursement or advances will
be made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, its executive
officers.


5.           Benefits.


(a)          Paid Time Off. For each twelve-month period during the Term, the
Executive shall be entitled to five weeks of paid time off without loss of
compensation or other benefits to which Executive is entitled under this
Agreement, to be taken at such times as the Executive may select and the affairs
of the Company may permit. The five weeks shall accrue daily and any unused days
will be carried over to the next year of the Term and, upon the termination of
this Agreement, any accrued and unused paid time-off shall be paid to Executive.


(b)          Fringe Benefit and Perquisites. During the Term, the Executive
shall be entitled to (i) fringe benefits and perquisites consistent with the
practices of the Company, (ii) benefits or perquisites (or both) provided to
similarly situated executives of the Company, and (iii) the perquisites set
forth on Exhibit D.


(c)          Employee Benefits. During the Term, the Executive shall be entitled
to participate in all employee benefit plans, practices and programs maintained
by the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans. The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law. Notwithstanding the foregoing sentence, during the Term, the
Company shall provide the Executive with health insurance covering the Executive
and family dependents.
 
3

--------------------------------------------------------------------------------




6.           Termination.


(a)          Death or Disability. Except as otherwise provided in this
Agreement, this Agreement shall automatically terminate upon the death or
disability of the Executive. For purposes of this Section 6(a), “disability”
shall mean (i) the Executive is unable to substantially engage in the
Executive’s Duties by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company; or (iii)
the Executive is determined to be totally disabled by the Social Security
Administration. Any question as to the existence of a disability shall be
determined by the written opinion of the Executive’s regularly attending
physician (or the Executive’s guardian) (or the Social Security Administration,
where applicable). In the event that the Executive’s employment is terminated by
reason of the Executive’s death or disability, the Company shall pay the
following to the Executive or the Executive’s personal representative: (i) any
accrued but unpaid Base Salary for services rendered to the date of termination,
any accrued but unpaid expenses required to be reimbursed under this Agreement
and any accrued paid time off (the “Accrued Payments”), and (ii) any earned but
unpaid Annual Bonus for any prior period and the Annual Bonus for the year of
such termination, prorated to the date of termination (determined based on
actual performance for such year and payable when bonuses are paid to all
Company executives for such year). The Executive or the Executive’s legally
appointed guardian, as the case may be, shall have up to 12 months from the date
of termination to exercise all vested stock options held by the Executive as of
the date of termination, provided that in no event shall any option be
exercisable beyond its term. The Executive (or the Executive’s estate) shall
receive the payments provided herein at such times as the Executive would have
received them if there was no death or disability.


(b)          Termination by the Company for Cause or by the Executive Without
Good Reason. The Company may, upon a unanimous vote by the Board (excluding the
Executive), terminate the Executive’s employment pursuant to the terms of this
Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination. Such termination shall become effective upon the
giving of such notice. Upon any such termination for Cause, or in the event the
Executive terminates the Executive’s employment with the Company without Good
Reason (as defined in Section 6(c)), the Executive shall receive the Accrued
Payments and shall have no right to any other compensation or reimbursement
under Section 4, or to participate in any Executive benefit programs under
Section 5, except as may otherwise be provided for by law, for any period
subsequent to the effective date of termination. For purposes of this Agreement,
“Cause” shall mean: (i) the Executive is convicted of, or pleads guilty or nolo
contendere to, a felony related to the business of the Company; (ii) the
Executive, in carrying out the Executive’s Duties hereunder, has acted with
gross negligence or intentional misconduct which results in material harm to the
Company; (iii) the Executive misappropriates Company funds or otherwise defrauds
the Company involving a material amount of money or property; (iv) the Executive
breaches the Executive’s fiduciary duty to the Company, resulting in material
profit to the Executive personally, directly or indirectly; (v) the Executive
materially breaches any term of this Agreement with the Company and fails to
cure such breach within 30 days of receipt of notice; (vi) the Executive
breaches any provision of Section 8 or Section 9 of this Agreement; (vii) the
Executive becomes subject to a preliminary or permanent injunction issued by a
United States District Court enjoining the Executive from violating any
securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a resolution
adopted by the Company’s Board at a meeting in which the Executive was offered a
reasonable opportunity to argue that the resolution should not be adopted; or
(x) the Executive abuses alcohol or drugs in a manner that interferes with the
successful performance of the Executive’s Duties.
 
4

--------------------------------------------------------------------------------




(c)          Termination by the Company Without Cause; Termination by the
Executive for Good Reason; Termination at the end of a Term after the Company
provides notice of Non-Renewal.


(1)          This Agreement may be terminated: (i) by the Executive for Good
Reason (as defined below), (ii) by the Company without Cause, or (iii) at the
end of a Term after the Company provides the Executive with notice of
non-renewal.


(2)          In the event this Agreement is terminated by the Executive for Good
Reason or by the Company without Cause, subject to Section (6)(c)(4) and Section
21, the Executive shall be entitled to the following:


(A)         The Accrued Amounts;


(B)         any earned but unpaid Annual Bonus for any prior period and the
Annual Bonus for the year of such termination, prorated to the date of
termination (determined based on actual performance for such year and payable
when bonuses are paid to all Company executives for such year);


(C)         continued payment of the then Base Salary during the 12 month period
following the date of termination (the “Severance Period”), payable in
accordance with the Company’s regular payroll practices as of the date of such
termination;


(D)         the Executive or the Executive’s legally appointed guardian, as the
case may be, shall have up to three (3) months from the date of termination to
exercise all vested stock options held by the Executive as of the date of
termination, provided that in no event shall any option be exercisable beyond
its term;


(E)         all Equity Awards, to the extent not already vested, shall become
fully vested on the date of termination; and


(F)         any benefits (except perquisites) to which the Executive was
entitled pursuant to Section 5(b) hereof shall continue to be paid or provided
by the Company, as the case may be, during the Severance Period, subject to the
terms of any applicable plan or insurance contract and applicable law.


(3)          In the event this Agreement is terminated at the end of a Term
after the Company provides the Executive with notice of non-renewal and the
Executive remains employed until the end of the Term, subject to Section 6(c)(4)
and Section 21, the Executive shall be entitled to the following:
 
5

--------------------------------------------------------------------------------




(A)         The Accrued Amounts;


(B)         all Equity Awards, to the extent not already vested, shall become
fully vested on the date of termination;


(C)         the Executive or the Executive’s legally appointed guardian, as the
case may be, shall have up to three (3) months from the date of termination to
exercise all vested stock options held by the Executive as of the date of
termination, provided that in no event shall any option be exercisable beyond
its term; and


(D)         any benefits (except perquisites) to which the Executive was
entitled pursuant to Section 5(b) hereof shall continue to be paid or provided
by the Company, as the case may be, for 12 months, subject to the terms of any
applicable plan or insurance contract and applicable law;


provided, however, that the Executive shall only be entitled to receive the
payments or benefits set forth in Section 6(c)(3)(B) and (D) if the Executive is
willing and able (i) to execute a new agreement providing terms and conditions
substantially similar to those in this Agreement and (ii) to continue providing
such services, and therefore, the Company’s non-renewal of the Term will be
considered an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(n).


(4)          The payments and benefits provided in Sections 6(c)(2)(B), (C), (E)
and (F) and Section 6(c)(3)(B) and (D) shall be conditioned on (i) the
Executive’s execution and non-revocation of a waiver and release of claims in
the Company’s customary form (a “Release”) as of the Release Expiration Date, in
accordance with Section 21(d), and (ii) the Executive’s continued compliance
with the restrictive covenants set forth in Sections 8 and 9 of this Agreement
(the “Restrictive Covenants”). Notwithstanding any other provision of this
Agreement, no payments will be made or benefits provided pursuant to such
sections prior to the date the Release becomes irrevocable in accordance with
its terms or following the date the Executive first breaches any of the
Restrictive Covenants.


(5)          The term “Good Reason” shall mean: (i) a material diminution in the
Executive’s authority, duties or responsibilities due to no fault of the
Executive other than temporarily while the Executive is physically or mentally
incapacitated or as required by applicable law; (ii) the Company requires the
Executive to permanently change the Executive’s principal business office as
defined in Section 3(c) to a location that is greater than 30 miles from the
Principal Office, (iii) a change in the Executive’s overall compensation or
bonus structure such that the Executive’s overall compensation is materially
diminished; or (v) any other action or inaction that constitutes a material
breach by the Company under this Agreement. Prior to the Executive terminating
the Executive’s employment with the Company for Good Reason, the Executive must
provide written notice to the Company, within 30 days following the Executive’s
initial awareness of the existence of such condition, that such Good Reason
exists and setting forth in detail the grounds the Executive believes
constitutes Good Reason. If the Company does not cure the condition(s)
constituting Good Reason within 30 days following receipt of such notice, then
the Executive’s employment shall be deemed terminated for Good Reason.
 
6

--------------------------------------------------------------------------------




(d)          Any termination made by the Company under this Agreement shall be
approved by the Board as provided herein.


(e)          Upon (1) termination of the Executive’s employment with the Company
for any reason or (2) the Company’s request at any time during the Executive’s
employment (provided it does not interfere with the Executive’s ability to
perform the Executive’s duties and responsibilities hereunder), the Executive
shall (i) provide or return to the Company any and all Company property,
including keys, key cards, access cards, security devices, employer credit
cards, network access devices, computers, cell phones, smartphones, manuals,
work product, thumb drives or other removable information storage devices, and
hard drives, and all Company documents and materials belonging to the Company
and stored in any fashion, including but not limited to those that constitute or
contain any Confidential Information or work product, that are in the possession
or control of the Executive, whether they were provided to the Executive by the
Company or any of its business associates or created by the Executive in
connection with the Executive’s employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control. The Executive shall confirm the Executive’s
compliance with this Section 6(e), in writing, at any time within five days of
the Executive’s receipt of a request for same from the Company.


(f)          The provisions of this Section 6 shall supersede in their entirety
any severance payment or benefit obligations to the Executive pursuant to the
provisions in any severance plan, policy, program or other arrangement
maintained by the Company.


7.           Indemnification. As provided in an Indemnification Agreement to be
entered into between the Company and the Executive, a copy of which is annexed
as Exhibit C, the Company shall indemnify the Executive, to the maximum extent
permitted by applicable law, against all costs, charges and expenses incurred or
sustained by her in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of the Executive being an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company. The Company shall provide, at its expense, directors and officers
insurance for the Executive in amounts and for a term consistent with industry
standards.


8.           Non-Competition Agreement.


(a)          Definitions. For the purpose of this Agreement:


(1)          “Restricted Area” means the United States of America;


(2)          “Restricted Period” means the period during such time as Executive
is an employee of the Company and the one year period immediately following the
last day of the Executive’s employment with the Company.
 
7

--------------------------------------------------------------------------------




(3)          “Prohibited Activity” means any activity in which the Executive
contributes the Executive’s knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, member, advisor,
consultant, agent, partner, director, stockholder, officer, volunteer, intern,
or any other similar capacity to an entity engaged in the same or similar
businesses as the Company or any of its affiliates or subsidiaries, including
but not limited to those engaged in the Business. For the avoidance of doubt,
“Prohibited Activity” includes any activity requiring the disclosure of any
Confidential Information.


(4)          “Trade Secret” means Confidential Information which meets the
additional requirements of the federal Defend Trade Secrets Act, the Uniform
Trade Secrets Act, similar state law or applicable common law.


(5)          “Trade Secret Prohibited Activity” means any Prohibited Activity
that may require or inevitably requires disclosure of any Trade Secret of the
Company Group.


(6)          “Business” means the sale of pet foods, flea and tick products, pet
nutritional products and related pet supplies, and also includes any other
product or services which the Company has taken concrete steps to offer for
sale, but has not yet commenced selling or marketing, during or prior to the
Term, and any products or services disclosed on the Company’s website.


(b)          Non-Competition. Because of the Company’s legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Term of this Agreement and during the Restricted
Period the Executive agrees and covenants not to engage in any Prohibited
Activity within the Restricted Area.


(c)          Trade Secrets. Notwithstanding the foregoing or anything contained
herein to the contrary, and subject only to Section 9(a)(1)(B) hereof, the
Executive acknowledges and agrees that during the Executive’s employment with
the Company and indefinitely following the cessation of that employment for any
reason, the Executive shall not directly or indirectly disclose or divulge any
Trade Secret or engage in any Trade Secret Prohibited Activity (so long as the
information remains a Trade Secret under applicable law) without the prior
written consent of the Company, which may be granted or withheld in the sole
discretion of the Company.


(d)          Non-Solicitation, Non-Disparagement. During the Restricted Period,
the Executive shall not, directly or indirectly, whether for the Executive’s own
account or for the account of any person or entity, solicit, attempt to solicit,
endeavor to entice away from the Company, attempt to hire, hire, deal with,
attempt to attract business from, accept business from, or otherwise interfere
with (whether by reason of cancellation, withdrawal, modification of
relationship or otherwise) any actual or prospective relationship of the Company
with any person or entity: (i) who is, or was within one (1) year of the date
upon which this Agreement is terminated, employed by or otherwise engaged to
perform services for the Company, including, but not limited to, any independent
contractor or representative, or (ii) who is, or was within one year of the date
upon which this Agreement is terminated, an actual or bona fide prospective
licensee, landlord, customer, client, vendor, supplier or manufacturer of the
Company (or other person or entity with which the Company had an actual or
prospective bona fide relationship). The Executive agrees that the Executive
will never, directly or indirectly, make or publish any statement or
communication which is false or disparaging with respect to the Company and/or
its direct or indirect shareholders, officers, directors, members, managers,
employees, contractors, consultants, or agents.
 
8

--------------------------------------------------------------------------------




(e)          Equitable Consideration. The Executive agrees that the Executive’s
services hereunder are of a special, unique, extraordinary and intellectual
character and the Executive’s position with the Company places the Executive in
a position of confidence and trust with the customers, suppliers and employees
of the Company. The Executive and the Company agree that in the course of
employment hereunder, the Executive has and will continue to develop a personal
relationship with the Company’s customers, and a knowledge of these customers’
affairs and requirements as well as confidential and proprietary information
developed by the Company after the date of this Agreement. The Executive
acknowledges that the Company’s relationships with its established clientele may
therefore be placed in the Executive’s hands in confidence and trust. The
Executive consequently agrees that it is reasonable and necessary for the
protection of the goodwill, confidential and proprietary information, and
legitimate business interests of the Company that the Executive make the
covenants contained herein, that the covenants are a material inducement for the
Company to employ or continue to employ the Executive and to enter into this
Agreement, that the covenants are given as an integral part of and incident to
this Agreement, and that the covenants will not prevent the Executive from
earning a livelihood in the Executive’s chosen business, do not impose an undue
hardship on the Executive, and will not injure the public.


(f)          References. References to the Company in this Section 8 shall
include the Company and any Affiliate.


9.           Non-Disclosure of Confidential Information.


(a)          Confidentiality.


(1)          For the purpose of this Agreement, “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, products, patents, sources of
supply, customer dealings, data, source code, business plans, practices,
methods, policies, publications, research, operations, strategies, techniques,
agreements, transactions, potential transactions, negotiations, know-how, Trade
Secrets, computer programs, computer software, applications, operating systems,
software design, work-in-process, databases, records, systems, Personally
Identifiable Information, supplier information, vendor information, financial
information, results, legal information, marketing and advertising information,
pricing information, design information, personnel information, developments,
reports, internal controls, graphics, drawings, market studies, sales
information, revenue, costs, notes, communications, algorithms, product plans,
designs, models, ideas, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, distributor lists, and
buyer lists of the Company, its businesses, and any existing or prospective
customer, vendor, supplier, investor or other associated third party, or of any
other person or entity that has entrusted information to the Company in
confidence. The Executive understands that the above list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. Notwithstanding the
foregoing, “Confidential Information” shall not include information that: (A)
becomes publicly known without breach of the Executive’s obligations under this
Section 9(a), or (B) is required to be disclosed by law or by court order or
government order; provided, however, that if the Executive is required to
disclose any Confidential Information pursuant to any law, court order or
government order, (x) the Executive shall promptly notify the Company of any
such requirement so that the Company may seek an appropriate protective order or
waive compliance with the provisions of this Agreement, (y) the Executive shall
reasonably cooperate with the Company to obtain such a protective order at the
Company’s cost and expense, and (z) if such order is not obtained, or the
Company waives compliance with the provisions of this Section 9(a), the
Executive shall disclose only that portion of the Confidential Information which
the Executive is advised by counsel that the Executive is legally required to so
disclose and will exercise commercially reasonable efforts to obtain assurance
that confidential treatment will be accorded the information so disclosed.
 
9

--------------------------------------------------------------------------------




(2)          For the purpose of this Agreement, “Personally Identifiable
Information” means information that, whether maintained or transmitted
individually or in the aggregate with other information, allows a natural person
to be identified, including, but not limited to, the name, birthday, address,
telephone number, social security number, driver’s license number, passport
number, credit card number, credit score information, bank information, or other
unique identifiers of any natural person that allows for the identification of
or contact with such person. The Executive agrees that the Executive will not
download, upload, or otherwise transfer copies of Confidential Information to
any external storage media or cloud storage (except as authorized by the Company
when necessary in the performance of the Executive’s Duties for the Company and
for the Company’s sole benefit).


(3)          The Executive acknowledges and agrees that: (A) the Executive has
had and will continue to have access to Confidential Information regarding the
Company, (B) the Confidential Information is being acquired by the Executive in
confidence, (C) the Confidential Information is a valuable, special, sensitive
and unique asset of the business of the Company, (D) the Confidential
Information is and shall at all times remain the sole property of the Company,
(E) the continued confidentiality of the Confidential Information is essential
to the continuation of the Company’s business; and (F), the improper disclosure
of the Confidential Information could severely and irreparably damage the
Company and its businesses. In consideration of the obligations undertaken by
the Company herein, the Executive will not, at any time, during or after the
Executive’s employment hereunder, reveal, divulge or make known to any person,
any Confidential Information acquired by the Executive during the course of the
Executive’s employment with the Company and for a period of two (2) years
thereafter except with the prior written approval of the Company.
Notwithstanding the foregoing, subject only to Section 9(a)(1)(B) hereof, the
Executive may not disclose, divulge or otherwise make use of any Trade Secret so
long as such information remains a Trade Secret under applicable law. The
Executive agrees to use the Executive’s best efforts to maintain the
confidentiality of the Confidential Information during the course of the
Executive’s employment with the Company and thereafter, including adopting and
implementing all reasonable procedures prescribed by the Company to prevent
unauthorized use of Confidential Information or disclosure of Confidential
Information to any unauthorized person. The Executive shall take all necessary
and reasonable administrative, technical, and physical safeguards to secure and
protect the confidentiality, integrity, and security of the Confidential
Information.
 
10

--------------------------------------------------------------------------------




(b)          References. References to the Company in this Section 9 shall
include the Company and any Affiliate.


(c)          Whistleblowing. Nothing contained in this Agreement shall be
construed to prevent the Executive from reporting any act or failure to act to
the SEC or other governmental body or prevent the Executive from obtaining a fee
as a “whistleblower” under Rule 21F-17(a) under the Securities Exchange Act of
1934 or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.


(d)          Notice of Immunity Under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016. Notwithstanding any other
provision of this Agreement, the Executive will not be held criminally or
civilly liable under any federal or state Trade Secret law for any disclosure of
a Trade Secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document filed under seal in a lawsuit
or other proceeding. If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company’s Trade Secrets to the Executive’s attorney and use the Trade Secret
information in the court proceeding if the Executive files any document
containing Trade Secrets under seal; and does not disclose Trade Secrets, except
pursuant to court order.


10.          Equitable Relief. The Company and the Executive recognize that the
services to be rendered under this Agreement by the Executive are special,
unique and of extraordinary character, and that in the event of the breach by
the Executive of the terms and conditions of this Agreement or if the Executive,
without the prior express consent of the Board, shall leave the Executive’s
employment for any reason and/or take any action in violation of this Agreement,
the Company shall be entitled to institute and prosecute proceedings in any
court of competent jurisdiction referred to in Section 10(b) below, to enjoin
the Executive from breaching the provisions of this Agreement. Any action
arising from or under this Agreement must be commenced only in the appropriate


11.          Conflicts of Interest. While employed by the Company, the Executive
shall not, unless approved by the Board of Directors or its Compensation
Committee, directly or indirectly:


(a)          participate as an individual in any way in the benefits of
transactions with any of the Company’s vendors, clients, customers, suppliers or
manufacturers, without limitation, having a financial interest in the Company’s
vendors, clients, customers, suppliers or manufacturers or making loans to, or
receiving loans, from, the Company’s vendors, clients, customers, suppliers or
manufacturers;


(b)          realize a personal gain or advantage from a transaction in which
the Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or
 
11

--------------------------------------------------------------------------------




(c)          accept any offer to serve as an officer, director, partner,
consultant, manager with, or to be employed in a professional, technical, or
managerial capacity by, a person or entity which does business with the Company.


12.          Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Executive during the course of the Executive’s
employment with the Company (whether or not actually conceived during regular
business hours) and for a period of six months subsequent to the termination
(whether by expiration of the Term or otherwise) of such employment with the
Company, and (ii) related to the business of the Company, shall be disclosed in
writing promptly to the Company and shall be the sole and exclusive property of
the Company, and the Executive hereby irrevocably assigns any such inventions to
the Company. An invention, idea, process, program, software, or design
(including an improvement) shall be deemed related to the business of the
Company if (a) it was made with the Company’s funds, personnel, equipment,
supplies, facilities, or Confidential Information, (b) results from work
performed by the Executive for the Company, or (c) pertains to the current
business or demonstrably anticipated business(es), research or development work
of the Company. The Executive shall cooperate with the Company and its attorneys
in the preparation of patent and copyright applications for such developments
and, upon request and at the sole cost and expense of the Company, shall
promptly assign all such inventions, ideas, processes, and designs to the
Company. The decision to file for patent or copyright protection or to maintain
such development as a Trade Secret, or otherwise, shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision.
The Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title and interest in and to all
work product and intellectual property rights, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement. If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which she made or conceived prior to the Executive’s employment with the Company
and which therefore are excluded from the scope of this Agreement. References to
the Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.


13.          Indebtedness. If, during the course of the Executive’s employment
under this Agreement, the Executive becomes indebted to the Company for any
reason, the Company may, if it so elects, and if permitted by applicable law,
set off any sum due to the Company from the Executive and collect any remaining
balance from the Executive unless the Executive has entered into a written
agreement with the Company.


14.          Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the securities or assets and business of the Company.
The Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.
 
12

--------------------------------------------------------------------------------




15.          Severability.


(a)          The Executive expressly agrees that the character, duration and
geographical scope of the covenants set forth in Section 8 of this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.


(b)          If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other. The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included.


16.          Notices and Addresses. All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or next business day delivery to the addresses
detailed below (or to such other address, as either of them, by notice to the
other may designate from time to time), or by e-mail delivery (in which event a
copy shall immediately be sent by FedEx or similar receipted delivery), as
follows:




To the Company:
Better Choice Company Inc.

100 Techne Center Drive, #210
Milford, Ohio 45150
Attention: Damian Dalla-Longa




With a copy to:
Latham & Watkins LLP

885 Third Avenue
New York, New York 10028




To the Executive:
Lori Taylor

100 Techne Center Drive, #210
Milford, Ohio 45150


17.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.
 
13

--------------------------------------------------------------------------------




18.          Governing Law. This Agreement shall be governed or interpreted
according to the internal laws of the State of Delaware without regard to choice
of law considerations and all claims relating to or arising out of this
Agreement, or the breach thereof, whether sounding in contract, tort, or
otherwise, shall also be governed by the laws of the State of Delaware without
regard to choice of law considerations.


19.          Entire Agreement. This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


20.          Section and Paragraph Headings. The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


21.          Section 409A Compliance.


(a)          The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted, construed and administered in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended,
and the Department of Treasury regulations and other interpretive guidance
issued thereunder (collectively, “Section 409A”). For purposes of Section 409A,
each installment payment provided under this Agreement shall be treated as a
separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right (without any
obligation to do so or to indemnify the Executive for failure to do so) to (i)
adopt such amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder. In no event shall any liability for
failure to comply with the requirements of Section 409A be transferred from
Executive or any other individual to the Company or any of its affiliates,
employees or agents.


(b)          To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:


(1)          the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;
 
14

--------------------------------------------------------------------------------




(2)          any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and


(3)          any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.


(c)          In the event the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time of the Executive’s separation from service, then to the extent any
payment or benefit that the Executive becomes entitled to under this Agreement
on account of the Executive’s separation from service would be considered
deferred compensation subject to Section 409A as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death (the “Six Month Delay Rule”).


(1)          For purposes of this subparagraph, amounts payable under the
Agreement should not provide for a deferral of compensation subject to Section
409A to the extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g.,
short-term deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g.,
separation pay plans, including the exception under subparagraph (iii)), and
other applicable provisions of the Treasury Regulations.


(2)          To the extent that the Six Month Delay Rule applies to payments
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.


(d)          Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are subject to the Executive’s execution, delivery and
non-revocation of a Release, (i) the Company shall deliver the Release to the
Executive within seven (7) days following the date of termination, and (ii) if
the Executive fails to execute the Release on or prior to the Release Expiration
Date (as defined below) or timely revokes acceptance of the Release thereafter,
the Executive shall not be entitled to any payments or benefits otherwise
conditioned on the Release. For purposes of this Section 21(d), “Release
Expiration Date” shall mean the date that is twenty-one (21) days following the
date upon which the Company timely delivers the Release to the Executive, or, in
the event that the Executive’s termination of employment is “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967), the date that is
forty-five (45) days following such delivery date. To the extent that any
payments of nonqualified deferred compensation (within the meaning of Section
409A) due under this Agreement as a result of the Executive’s termination of
employment are delayed pursuant to Section 6(c) and this Section 21(d), such
amounts shall be paid in a lump sum on the first payroll date to occur on or
after the 60th day following the date of termination, provided that, as of such
60th day, the Executive has executed and has not revoked the Release (and any
applicable revocation period has expired).
 
15

--------------------------------------------------------------------------------




22.          Compensation Recovery Policy. The Executive acknowledges and agrees
that, to the extent the Company adopts any clawback or similar policy pursuant
to the Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise,
and any rules and regulations promulgated thereunder, the Executive shall take
all action necessary or appropriate to comply with such policy (including,
without limitation, entering into any further agreements, amendments or policies
necessary or appropriate to implement and/or enforce such policy).


[Signature Page To Follow]
 
16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.



 
COMPANY:
           
Better Choice Company Inc.
           
By:
/s/ Damian Dalla-Longa
   
Name:
     Damian Dalla-Longa
   
Title:
     Co-Chief Executive Officer
           
EXECUTIVE:
           
By:
/s/ Lori R. Taylor
     
     Lori R. Taylor
 

 
S-1

--------------------------------------------------------------------------------




Exhibit A


Target Bonus


A bonus at the discretion of the Board of Directors, but not less than 25% of
Executive’s Base Salary. The bonus shall be prorated for any period of
employment which is less than a full year.
 
A-1

--------------------------------------------------------------------------------




Exhibit B


Equity Awards


On the Effective Date the Executive shall receive an award under the Plan of
options for 1,150,000 shares with an exercise price of $5.00 per share. The
award shall (i) vest in equal installments monthly over two years, with the
first monthly vesting on May 31, 2019, (ii) accelerate as to all unvested
options upon a Change in Control, as defined in the Plan and (iii) accelerate as
provided in this Agreement. Any exercise may, at the election of Executive, be
exercised with a “cashless exercise” by using shares from any such exercise to
pay the exercise price, which shares, for such purpose, being valued at the fair
market value, as determined under the Plan, on the date of exercise.
 
B-1

--------------------------------------------------------------------------------




Exhibit C


Indemnification Agreement
 
C-1

--------------------------------------------------------------------------------




INDEMNIFICATION AND ADVANCEMENT AGREEMENT


This Indemnification and Advancement Agreement (“Agreement”) is made as of April
2, 2019, by and between Better Choice Company Inc., a Delaware corporation (the
“Company”), and Lori R. Taylor, a member of the Board of Directors and an
officer of the Company (“Indemnitee”). This Agreement supersedes and replaces
any and all previous agreements between the Company and Indemnitee covering
indemnification and advancement.


RECITALS


WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly competent persons have become more reluctant to serve as directors,
officers, or in other capacities unless they are provided with adequate
protection through insurance or adequate indemnification and advancement of
expenses against inordinate risks of claims and actions against them arising out
of their service to and activities on behalf of the corporation;


WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, the Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions. At the same time,
directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself. The
Company’s bylaws (as currently in effect and as may be amended from time to
time, the “Bylaws”) require indemnification of the officers and directors of the
Company. Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (the “DGCL”). The Bylaws and
the DGCL expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification and advancement of expenses;


WHEREAS, the uncertainties relating to such insurance, to indemnification, and
to advancement of expenses may increase the difficulty of attracting and
retaining such persons;


WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;


WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 

--------------------------------------------------------------------------------




WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
any resolutions adopted pursuant thereto, and is not a substitute therefor, nor
diminishes or abrogates any rights of Indemnitee thereunder; and


WHEREAS, Indemnitee does not regard the protection available under the Bylaws,
DGCL and insurance as adequate in the present circumstances, and may not be
willing to serve or continue to serve as an officer or director without adequate
additional protection, and the Company desires Indemnitee to serve or continue
to serve in such capacity. Indemnitee is willing to serve, continue to serve and
to take on additional service for or on behalf of the Company on the condition
that Indemnitee be so indemnified and be advanced expenses.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


Section 1.             Services to the Company. Indemnitee agrees to serve as a
director and officer of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law). This Agreement does not create any
obligation on the Company to continue Indemnitee in such position and is not an
employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee.


Section 2.             Definitions. As used in this Agreement:


(a)          “Agent” means any person who is authorized by the Company or an
Enterprise to act for or represent the interests of the Company or an
Enterprise, respectively.


(b)          A “Change in Control” occurs upon the earliest to occur after the
date of this Agreement of any of the following events:


i.            Acquisition of Stock by Third Party. Any Person (as defined below)
is or becomes the Beneficial Owner (as defined below), directly or indirectly,
of securities of the Company representing thirty-five percent (35%) or more of
the combined voting power of the Company’s then outstanding securities unless
the change in relative beneficial ownership of the Company’s securities by any
Person results solely from a reduction in the aggregate number of outstanding
shares of securities entitled to vote generally in the election of directors;


ii.           Change in Board of Directors. During any period of two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two- thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;


iii.          Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;
 
2

--------------------------------------------------------------------------------




iv.           Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and


v.           Other Events. There occurs any other event of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.


vi.          For purposes of this Section 2(b), the following terms have the
following meanings:




1
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.





2
“Person” has the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person excludes (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.





3
“Beneficial Owner” has the meaning given to such term in Rule 13d-3 under the
Exchange Act; provided, however, that Beneficial Owner excludes any Person
otherwise becoming a Beneficial Owner by reason of the stockholders of the
Company approving a merger of the Company with another entity.



(c)          “Corporate Status” describes the status of a person who is or was
acting as a director, officer, employee, fiduciary, or Agent of the Company or
an Enterprise.


(d)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.


(e)          “Enterprise” means any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
entity for which Indemnitee is or was serving at the request of the Company as a
director, officer, employee, or Agent.
 
3

--------------------------------------------------------------------------------




(f)          “Expenses” includes all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts and other professionals, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding.
Expenses also include (i) Expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond or
other appeal bond or its equivalent and, (ii) for purposes of Section 14(d)
only, Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. The parties hereto agree that, for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement, all Expenses included in such demand
that are certified by affidavit of Indemnitee’s counsel as being reasonable in
the good faith judgment of such counsel will be presumed conclusively to be
reasonable. Expenses, however, do not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.


(g)         “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


(h)         “Potential Change in Control” means the occurrence of any of the
following events: (i) the Company enters into any written or oral agreement,
undertaking or arrangement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any Person or the Company publicly
announces an intention to take or consider taking actions which if consummated
would constitute a Change in Control; (iii) any Person who becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors
increases his beneficial ownership of such securities by 5% or more over the
percentage so owned by such Person on the date hereof; or (iv) the Board adopts
a resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.


(i)         The term “Proceeding” includes any threatened, pending or completed
action, suit, claim, counterclaim, cross claim, arbitration, mediation,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
in the right of the Company or otherwise and whether of a civil, criminal,
administrative, legislative, or investigative (formal or informal) nature,
including any appeal therefrom, in which Indemnitee was, is or will be involved
as a party, potential party, non-party witness or otherwise by reason of
Indemnitee’s Corporate Status or by reason of any action taken by Indemnitee (or
a failure to take action by Indemnitee) or of any action (or failure to act) on
Indemnitee’s part while acting pursuant to Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement. A Proceeding also includes a
situation the Indemnitee believes in good faith may lead to or culminate in the
institution of a Proceeding.
 
4

--------------------------------------------------------------------------------




Section 3.             Indemnity in Third-Party Proceedings. The Company will
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 3, the Company will indemnify
Indemnitee to the fullest extent permitted by applicable law against all
Expenses, judgments, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding had no reasonable cause to believe that Indemnitee’s conduct
was unlawful.


Section 4.             Indemnity in Proceedings by or in the Right of the
Company. The Company will indemnify Indemnitee in accordance with the provisions
of this Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, the Company will indemnify
Indemnitee to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company. The Company will
not indemnify Indemnitee for Expenses under this Section 4 related to any claim,
issue or matter in a Proceeding for which Indemnitee has been finally adjudged
by a court to be liable to the Company, unless, and only to the extent that, the
Delaware Court of Chancery or any court in which the Proceeding was brought
determines upon application by Indemnitee that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.


Section 5.             Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provisions of this Agreement, to
the fullest extent permitted by applicable law, the Company will indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with any Proceeding the extent that Indemnitee is successful, on
the merits or otherwise. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company will
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with or related to each
successfully resolved claim, issue or matter to the fullest extent permitted by
law. For purposes of this Section 5 and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, will be deemed to be a successful result as to such claim, issue or
matter.
 
5

--------------------------------------------------------------------------------




Section 6.             Indemnification For Expenses of a Witness.
Notwithstanding any other provision of this Agreement, and to the fullest extent
permitted by applicable law, the Company will indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with any Proceeding to which Indemnitee is not a party but
to which Indemnitee is a witness, deponent, interviewee, or otherwise asked to
participate.


Section 7.             Partial Indemnification. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of Expenses but not, however, for the total amount thereof, the Company
will indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.


Section 8.             Additional Indemnification. Notwithstanding any
limitation in Sections 3, 4, or 5, the Company will indemnify Indemnitee to the
fullest extent permitted by applicable law (including but not limited to, the
DGCL and any amendments to or replacements of the DGCL adopted after the date of
this Agreement that expand the Company’s ability to indemnify its officers and
directors) if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor).


Section 9.             Exclusions. Notwithstanding any provision in this
Agreement, the Company is not obligated under this Agreement to make any
indemnification payment to Indemnitee in connection with any Proceeding:


(a)          for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except to
the extent provided in Section 16(b) and except with respect to any excess
beyond the amount paid under any insurance policy or other indemnity provision;
or


(b)         for (i) an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof) or
similar provisions of state statutory law or common law, (ii) any reimbursement
of the Company by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board or a committee thereof, including but not limited to any
such policy adopted to comply with stock exchange listing requirements
implementing Section 10D of the Exchange Act; or
 
6

--------------------------------------------------------------------------------




(c)          initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Proceeding or part of
any Proceeding is to enforce Indemnitee’s rights to indemnification or
advancement, of Expenses, including a Proceeding (or any part of any Proceeding)
initiated pursuant to Section 14 of this Agreement, (ii) the Board authorized
the Proceeding (or any part of any Proceeding) prior to its initiation or (iii)
the Company provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Company under applicable law.


Section 10.           Advances of Expenses.


(a)          The Company will advance, to the extent not prohibited by law, the
Expenses incurred by Indemnitee in connection with any Proceeding (or any part
of any Proceeding) not initiated by Indemnitee or any Proceeding (or any part of
any Proceeding) initiated by Indemnitee if (i) the Proceeding or part of any
Proceeding is to enforce Indemnitee’s rights to obtain indemnification or
advancement of Expenses from the Company or Enterprise, including a proceeding
initiated pursuant to Section 14 or (ii) the Board authorized the Proceeding (or
any part of any Proceeding) prior to its initiation. The Company will advance
the Expenses within thirty (30) calendar days after the receipt by the Company
of a statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding.


(b)         Advances will be unsecured and interest free. Indemnitee undertakes
to repay the amounts advanced (without interest) to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company, thus Indemnitee qualifies for advances upon the execution of this
Agreement and delivery to the Company. No other form of undertaking is required
other than the execution of this Agreement. The Company will make advances
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.


Section 11.           Procedure for Notification of Claim for Indemnification or
Advancement.


(a)         Indemnitee will notify the Company in writing of any Proceeding with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. Indemnitee will include in the written
notification to the Company a description of the nature of the Proceeding and
the facts underlying the Proceeding and provide such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding. Indemnitee’s
failure to notify the Company will not relieve the Company from any obligation
it may have to Indemnitee under this Agreement, and any delay in so notifying
the Company will not constitute a waiver by Indemnitee of any rights under this
Agreement. The secretary of the Company will, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification or advancement.
 
7

--------------------------------------------------------------------------------




(b)         The Company will be entitled to participate in the Proceeding at its
own expense.


Section 12.           Procedure Upon Application for Indemnification.


(a)          Unless a Change of Control has occurred, the determination of
Indemnitee’s entitlement to indemnification will be made:


i.            by a majority vote of the Disinterested Directors, even though
less than a quorum of the Board;


ii.           by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum of the
Board;


iii.          if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by written opinion provided by Independent
Counsel selected by the Board; or


iv.           if so directed by the Board, by the stockholders of the Company.


(b)         If a Change in Control has occurred, the determination of
Indemnitee’s entitlement to indemnification will be made by written opinion
provided by Independent Counsel selected by Indemnitee (unless Indemnitee
requests such selection be made by the Board)


(c)         The party selecting Independent Counsel pursuant to subsection
(a)(iii) or (b) of this Section 12 will provide written notice of the selection
to the other party. The notified party may, within ten (10) calendar days after
receiving written notice of the selection of Independent Counsel, deliver to the
selecting party a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement, and the objection will set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected will act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Court has determined that such objection is without
merit. If, within thirty (30) calendar days after the later of submission by
Indemnitee of a written request for indemnification pursuant to Section 11(a)
hereof and the final disposition of the Proceeding, Independent Counsel has not
been selected or, if selected, any objection to has not been resolved, either
the Company or Indemnitee may petition the Delaware Court for the appointment as
Independent Counsel of a person selected by such court or by such other person
as such court designates. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
will be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).


(d)         Indemnitee will cooperate with the person, persons or entity making
the determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. The Company will advance and pay any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making the indemnification determination irrespective of the
determination as to Indemnitee’s entitlement to indemnification and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The Company
promptly will advise Indemnitee in writing of the determination that Indemnitee
is or is not entitled to indemnification, including a description of any reason
or basis for which indemnification has been denied and providing a copy of any
written opinion provided to the Board by Independent Counsel.
 
8

--------------------------------------------------------------------------------




(e)          If it is determined that Indemnitee is entitled to indemnification,
the Company will make payment to Indemnitee within ten (10) calendar days after
such determination.


Section 13.           Presumptions and Effect of Certain Proceedings.


(a)          In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination will, to the fullest extent not prohibited by law, presume
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(a) of this
Agreement, and the Company will, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption. Neither the failure of
the Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, will be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.


(b)          If the determination of the Indemnitee’s entitlement to
indemnification has not made pursuant to Section 12 within sixty (60) calendar
days after the latter of (i) receipt by the Company of Indemnitee’s request for
indemnification pursuant to Section 11(a) and (ii) the final disposition of the
Proceeding for which Indemnitee requested Indemnification (the “Determination
Period”), the requisite determination of entitlement to indemnification will, to
the fullest extent not prohibited by law, be deemed to have been made and
Indemnitee will be entitled to such indemnification, absent (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law. The Determination Period may be extended for a reasonable time,
not to exceed an additional thirty (30) calendar days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, the
Determination Period may be extended an additional fifteen (15) calendar days if
the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 12(a)(iv) of this Agreement.
 
9

--------------------------------------------------------------------------------




(c)          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, will not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.


(d)          For purposes of any determination of good faith, Indemnitee will be
deemed to have acted in good faith if Indemnitee acted based on the records or
books of account of the Company, its subsidiaries, or an Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Company, its subsidiaries, or an Enterprise in the course of
their duties, or on the advice of legal counsel for the Company, its
subsidiaries, or an Enterprise or on information or records given or reports
made to the Company or an Enterprise by an independent certified public
accountant or by an appraiser, financial advisor or other expert selected with
reasonable care by or on behalf of the Company, its subsidiaries, or an
Enterprise. Further, Indemnitee will be deemed to have acted in a manner “not
opposed to the best interests of the Company,” as referred to in this Agreement
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan. The provisions of this Section 13(d) is not exclusive and does not
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.


(e)          The knowledge and/or actions, or failure to act, of any director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise may not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.


Section 14.           Remedies of Indemnitee.


(a)          Indemnitee may commence litigation against the Company in the
Delaware Court of Chancery to obtain indemnification or advancement of Expenses
provided by this Agreement in the event that (i) a determination is made
pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) the Company does not advance Expenses
pursuant to Section 10 of this Agreement, (iii) the determination of entitlement
to indemnification is not made pursuant to Section 12 of this Agreement within
the Determination Period, (iv) the Company does not indemnify Indemnitee
pursuant to Section 5 or 6 or the second to last sentence of Section 12(d) of
this Agreement within ten (10) calendar days after receipt by the Company of a
written request therefor, (v) the Company does not indemnify Indemnitee pursuant
to Section 3, 4, 7, or 8 of this Agreement within ten (10) calendar days after a
determination has been made that Indemnitee is entitled to indemnification, or
(vi) in the event that the Company or any other person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action or Proceeding designed to deny, or to recover
from, the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder. Alternatively, Indemnitee, at Indemnitee’s option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee must commence such Proceeding seeking an adjudication or an award in
arbitration within 180 calendar days following the date on which Indemnitee
first has the right to commence such Proceeding pursuant to this Section 14(a);
provided, however, that the foregoing clause does not apply in respect of a
Proceeding brought by Indemnitee to enforce Indemnitee’s rights under Section 5
of this Agreement. The Company will not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.
 
10

--------------------------------------------------------------------------------




(b)          If a determination is made pursuant to Section 12 of this Agreement
that Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 14 will be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee may
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 14 the Company will
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be and will not introduce evidence of
the determination made pursuant to Section 12 of this Agreement.


(c)          If a determination is made pursuant to Section 12 of this Agreement
that Indemnitee is entitled to indemnification, the Company will be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 14, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.


(d)          The Company is, to the fullest extent not prohibited by law,
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.


(e)          It is the intent of the Company that, to the fullest extent
permitted by law, the Indemnitee not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to the Indemnitee hereunder. The Company, to the fullest extent
permitted by law, will (within ten (10) calendar days after receipt by the
Company of a written request therefor) advance to Indemnitee such Expenses which
are incurred by Indemnitee in connection with any action concerning this
Agreement, Indemnitee’s right to indemnification or advancement of Expenses from
the Company, or concerning any directors’ and officers’ liability insurance
policies maintained by the Company. and will indemnify Indemnitee against any
and all such Expenses unless the court determines that each of the Indemnitee’s
claims in such Proceeding were made in bad faith or were frivolous or are
prohibited by law.


Section 15.           Establishment of Trust.


(a)          In the event of a Potential Change in Control or a Change in
Control, the Company will, upon written request by Indemnitee, create a trust
for the benefit of Indemnitee (the “Trust”) and from time to time upon written
request of Indemnitee will fund such Trust in an amount sufficient to satisfy
the reasonably anticipated indemnification and advancement obligations of the
Company to the Indemnitee in connection with any Proceeding for which Indemnitee
has demanded indemnification and/or advancement prior to the Potential Change in
Control or Change in Control (the “Funding Obligation”). The trustee of the
Trust (the “Trustee”) will be a bank or trust company or other individual or
entity chosen by the Indemnitee and reasonably acceptable to the Company.
Nothing in this Section 15 relieves the Company of any of its obligations under
this Agreement.
 
11

--------------------------------------------------------------------------------




(b)          The amount or amounts to be deposited in the Trust pursuant to the
Funding Obligation will be determined by mutual agreement of the Indemnitee and
the Company or, if the Company and the Indemnitee are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12(b) of
this Agreement. The terms of the Trust will provide that, except upon the
consent of both the Indemnitee and the Company, upon a Change in Control: (i)
the Trust may not be revoked, or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the Trustee will advance, to the fullest
extent permitted by applicable law, within two (2) business days of a request by
the Indemnitee; (iii) the Company will continue to fund the Trust in accordance
with the Funding Obligation; (iv) the Trustee will promptly pay to the
Indemnitee all amounts for which the Indemnitee is entitled to indemnification
pursuant to this Agreement or otherwise; and (v) all unexpended funds in such
Trust revert to the Company upon mutual agreement by the Indemnitee and the
Company or, if the Indemnitee and the Company are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12(b) of
this Agreement, that the Indemnitee has been fully indemnified under the terms
of this Agreement. New York law (without regard to its conflicts of laws rules)
governs the Trust and the Trustee will consent to the exclusive jurisdiction of
Delaware Court of Chancery, in accordance with Section 25 of this Agreement.


Section 16.           Non-exclusivity; Survival of Rights; Insurance;
Subrogation.


(a)          The indemnification and advancement of Expenses provided by this
Agreement are not exclusive of any other rights to which Indemnitee may at any
time be entitled under applicable law, the Certificate of Incorporation, the
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. The indemnification and advancement of Expenses provided by this
Agreement may not be limited or restricted by any amendment, alteration or
repeal of this Agreement in any way with respect to any action taken or omitted
by Indemnitee in Indemnitee’s Corporate Status occurring prior to any amendment,
alteration or repeal of this Agreement. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Bylaws or
this Agreement, it is the intent of the parties hereto that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy is cumulative and in addition to every
other right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, will not prevent the concurrent assertion or employment
of any other right or remedy.
 
12

--------------------------------------------------------------------------------




(b)          The Company hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement of Expenses and/or insurance provided by
one or more Persons with whom or which Indemnitee may be associated.


i.            The Company hereby acknowledges and agrees:


1)          the Company is the indemnitor of first resort with respect to any
request for indemnification or advancement of Expenses made pursuant to this
Agreement concerning any Proceeding arising from or related to Indemnitee’s
Corporate Status with the Company;


2)         the Company is primarily liable for all indemnification and
indemnification or advancement of Expenses obligations for any Proceeding
arising from or related to Indemnitee’s Corporate Status, whether created by
law, organizational or constituent documents, contract (including this
Agreement) or otherwise;


3)          any obligation of any other Persons with whom or which Indemnitee
may be associated to indemnify Indemnitee and/or advance Expenses to Indemnitee
in respect of any proceeding are secondary to the obligations of the Company’s
obligations;


4)          the Company will indemnify Indemnitee and advance Expenses to
Indemnitee hereunder to the fullest extent provided herein without regard to any
rights Indemnitee may have against any other Person with whom or which
Indemnitee may be associated or insurer of any such Person; and


ii.           the Company irrevocably waives, relinquishes and releases any
other Person with whom or which Indemnitee may be associated from any claim of
contribution, subrogation, reimbursement, exoneration or indemnification, or any
other recovery of any kind in respect of amounts paid by the Company to
Indemnitee pursuant to this Agreement.


iii.          In the event any other Person with whom or which Indemnitee may be
associated or their insurers advances or extinguishes any liability or loss for
Indemnitee, the payor has a right of subrogation against the Company or its
insurers for all amounts so paid which would otherwise be payable by the Company
or its insurers under this Agreement. In no event will payment by any other
Person with whom or which Indemnitee may be associated (or their insurers affect
the obligations of the Company hereunder or shift primary liability for the
Company’s obligation to indemnify or advance of Expenses to any other Person
with whom or which Indemnitee may be associated.


iv.          Any indemnification or advancement of Expenses provided by any
other Person with whom or which Indemnitee may be associated is specifically in
excess over the Company’s obligation to indemnify and advance Expenses or any
valid and collectible insurance (including but not limited to any malpractice
insurance or professional errors and omissions insurance) provided by the
Company.


(c)          To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Enterprise, the Company will obtain a policy or policies covering
Indemnitee to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies, including
coverage in the event the Company does not or cannot, for any reason, indemnify
or advance Expenses to Indemnitee as required by this Agreement. If, at the time
of the receipt of a notice of a claim pursuant to this Agreement, the Company
has director and officer liability insurance in effect, the Company will give
prompt notice of such claim or of the commencement of a Proceeding, as the case
may be, to the insurers in accordance with the procedures set forth in the
respective policies. The Company will thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies. Indemnitee agrees to assist the Company efforts to cause the insurers
to pay such amounts and will comply with the terms of such policies, including
selection of approved panel counsel, if required.
 
13

--------------------------------------------------------------------------------




(d)          The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee for any Proceeding concerning Indemnitee’s Corporate Status with
an Enterprise will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such Enterprise. The Company and
Indemnitee intend that any such Enterprise (and its insurers) be the indemnitor
of first resort with respect to indemnification and advancement of Expenses for
any Proceeding related to or arising from Indemnitee’s Corporate Status with
such Enterprise. The Company’s obligation to indemnify and advance Expenses to
Indemnitee is secondary to the obligations the Enterprise or its insurers owe to
Indemnitee. Indemnitee agrees to take all reasonably necessary and desirable
action to obtain from an Enterprise indemnification and advancement of Expenses
for any Proceeding related to or arising from Indemnitee’s Corporate Status with
such Enterprise.


(e)          In the event of any payment made by the Company under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee from any Enterprise or insurance
carrier. Indemnitee will execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.


Section 17.           Duration of Agreement. This Agreement continues until and
terminates upon the later of: (a) ten (10) years after the date that Indemnitee
ceases to serve as a director and officer of the Company or (b) one (1) year
after the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by Indemnitee pursuant to Section 14
of this Agreement relating thereto. The indemnification and advancement of
Expenses rights provided by or granted pursuant to this Agreement are binding
upon and be enforceable by the parties hereto and their respective successors
and assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), continue as to an Indemnitee who has ceased to be a director,
officer, employee or agent of the Company or of any other Enterprise, and inure
to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.


Section 18.           Severability. If any provision or provisions of this
Agreement is held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
will not in any way be affected or impaired thereby and remain enforceable to
the fullest extent permitted by law; (b) such provision or provisions will be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) will be construed so as to give effect to the
intent manifested thereby.
 
14

--------------------------------------------------------------------------------




Section 19.           Interpretation. Any ambiguity in the terms of this
Agreement will be resolved in favor of Indemnitee and in a manner to provide the
maximum indemnification and advancement of Expenses permitted by law. The
Company and Indemnitee intend that this Agreement provide to the fullest extent
permitted by law for indemnification in excess of that expressly provided,
without limitation, by the Certificate of Incorporation, the Bylaws, vote of the
Company stockholders or disinterested directors, or applicable law.


Section 20.           Enforcement.


(a)          The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
or continuing to serve as a director or officer of the Company.


(b)          This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws and applicable law, and is not a substitute therefor,
nor to diminish or abrogate any rights of Indemnitee thereunder.


Section 21.           Modification and Waiver. No supplement, modification or
amendment of this Agreement is binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement will be deemed or
constitutes a waiver of any other provisions of this Agreement nor will any
waiver constitute a continuing waiver.


Section 22.           Notice by Indemnitee. Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company does not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.


Section 23.           Notices. All notices, requests, demands and other
communications under this Agreement will be in writing and will be deemed to
have been duly given if (a) delivered by hand to the other party, (b) sent by
reputable overnight courier to the other party or (c) sent by facsimile
transmission or electronic mail, with receipt of oral confirmation that such
communication has been received:
 
15

--------------------------------------------------------------------------------




(a)          If to Indemnitee, at the address indicated on the signature page of
this Agreement, or such other address as Indemnitee provides to the Company.


(b)          If to the Company to:


Better Choice Company Inc.
100 Techne Center Drive, #210
Milford, Ohio 45150


or to any other address as may have been furnished to Indemnitee by the Company.


Section 24.          Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, will contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).


Section 25.          Applicable Law and Consent to Jurisdiction. This Agreement
and the legal relations among the parties are governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
Proceeding arising out of or in connection with this Agreement may be brought
only in the Delaware Court of Chancery and not in any other state or federal
court in the United States of America or any court in any other country, (ii)
consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or Proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or Proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or Proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.


Section 26.          Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which will for all purposes be deemed to be an
original but all of which together constitutes one and the same Agreement. Only
one such counterpart signed by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Agreement.


Section 27.          Headings. The headings of this Agreement are inserted for
convenience only and do not constitute part of this Agreement or affect the
construction thereof.
 
16

--------------------------------------------------------------------------------




[Signature Page to Follow]
 
17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


BETTER CHOICE COMPANY INC.
 
INDEMNITEE
             
By:
         
Name:
   
Name:
Lori R. Taylor
 
Title:
   
Address:
[***]
 

 

--------------------------------------------------------------------------------




Exhibit D


Perquisites


1.           All air travel commercial first or business class.


2.           A monthly car allowance of $2,000.



D-1

--------------------------------------------------------------------------------